SYMYX TECHNOLOGIES, INC. OFFER TO EXCHANGE OUTSTANDING OPTIONS TO PURCHASE COMMON STOCK ELECTION FORM I have received the Offer to Exchange Outstanding Options to Purchase Common Stock, the Summary Term Sheet, the related cover letter, the Glossary and the Questions and Answers (collectively, the “Offer Documents”) from Symyx Technologies, Inc. (the “Company” or Symyx”), dated August 12, 2008, pursuant to which the Company is offering Eligible Employees the opportunity to exchange Eligible Option Grants for Replacement Options to purchase a reduced number of shares of Symyx common stock. The Replacement Options will have an exercise price equal to the Fair Market Value on the date of grant.The Company expects to grant the Replacement Options immediately after the Expiration Date. Defined terms not explicitly defined herein shall have the same definitions as in the Offer Documents. Pursuant to the terms of the Offer, I elect to have one or more Eligible Option Grants held by me, as specified below, cancelled in exchange for a right to receive a reduced number of Replacement Options with an exercise price equal to the Fair Market Value of Symyx common stock on the date the Replacement Options are granted.I hereby agree that, unless I withdraw or change my election before 5:00 p.m., U.S. Pacific Time, on September 10, 2008 (or later if the Company extends the expiration of the Offer), my election will be irrevocable, and, if accepted by the Company, such surrendered Eligible Option Grants will be cancelled in their entirety on September 10, 2008 (or later if the Company extends the expiration of the Offer).I understand that my right to receive Replacement Options is subject to my continued employment on the date the Replacement Options are granted. The Replacement Options will generally vest over a two year period with twenty-five percent of the shares vesting six months after the date the Replacement Options are granted, and the remainder vesting in equal monthly installments thereafter, provided that such vesting will be accelerated, if necessary, so that the Replacement Options vest in full not later than one month before the expiration of their term. I HEREBY ELECT TO CANCEL, upon the terms and conditions stated in the Offer Documents, the following Eligible Option Grant(s): To view a list of all your outstanding options, you can access your Citi Smith Barney account at www.benefitaccess.com.If you are unable to access your Citi Smith Barney account, you may contact Global Shares via email at Symyx@globalshares.com. Option Number Option Grant Date Exercise Price Number ofOption Shares Outstanding ¨ I have attached an additional sheet listing my name and any additional Eligible Option Grant(s) I wish to cancel. ¨ This Election Form is being submitted to replace, it its entirety, a previously submitted Election Form or Notice of Withdrawal Form. I acknowledge that I will have no right to exercise all or any part of the cancelled Eligible Option Grant(s) after the date of this election (unless I withdraw or change this election), and that such options will be cancelled as of September 10, 2008 (or later if the Company extends the expiration of the Offer). I further acknowledge and agree that neither the ability to participate in the Offer nor actual participation in the Offer shall be construed as a right to continued employment with the Company.I agree that the Company has made no representations or warranties to me regarding this Offer or the future pricing of Symyx’s common stock, and that my participation in this Offer is at my own election. Optionee Signature Employee ID or Social Security Number Optionee Name (Please print) E-mail Address Date and Time PLEASE SUBMIT THE COMPLETED ELECTION FORM TO GLOBAL SHARES VIA EMAIL
